Citation Nr: 0712348	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-38 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision impairment 
secondary to diabetes mellitus for accrued benefits purposes.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
May 1969.  The appellant is the widow of the veteran who died 
in June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO granted service 
connection for the cause of the veteran's death and basic 
eligibility for Dependents' Educational Assistance.  At the 
same time, the RO denied entitlement to accrued benefits, and 
it is the appellant's disagreement with that decision that 
led to this appeal.  

During the course of the appeal, the appellant moved to 
Texas, and it is for that reason that the RO in Waco, Texas, 
is listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  

As noted in the Introduction, the veteran died in June 2003.  
In a December 2002 rating decision, the RO had granted the 
veteran entitlement to service connection for diabetes 
mellitus with a 20 percent effective May 8, 2001.  In 
January 2003, the veteran filed a notice of disagreement with 
the 20 percent rating and at the same time filed a claim for 
service connection for vision impairment secondary to his 
diabetes.  In conjunction with the veteran's diabetes service 
connection claim, the RO had obtained private medical records 
identified by the veteran, and with his claim for service 
connection for vision impairment secondary to diabetes 
mellitus, the veteran submitted additional records from a 
private physician.  

At the time of the veteran's death in June 2003, the RO had 
not issued a statement of the case on the veteran's claim of 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, nor had it adjudicated his claim of 
entitlement to service connection for vision impairment 
secondary to diabetes mellitus.  Those claims were thus 
pending at the date of the veteran's death.  

The appellant filed her VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits, in July 2003.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the Board can find no correspondence from VA to 
the appellant that satisfies the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As noted 
above, in its July 2003 rating decision, the RO granted 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance, but 
denied entitlement to accrued benefits.  The appellant 
disagreed with the denial of her claim for accrued benefits, 
the RO issued a statement of the case, and the appellant 
perfected her appeal.  After the appellant filed her 
substantive appeal, the Waco RO, in December 2006, reissued 
the statement of the case because the original had not 
included an explanation of the reasons for denial of her 
claims.  

The record indicates that the appellant received a copy of 
the July 2003 rating decision (which without explanation said 
that accrued benefits were denied) and was sent the 
December 2004 statement of the case, which was reissued in 
December 2006.  With respect to whether this could serve as 
adequate VCAA notice, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) pointed out in a 
similar case that the affirmative duties of section 5103(a) 
notice were not met by a notice of a decision and subsequent 
statements of the case because they did not contain any of 
the information expressly required by the VCAA notification 
provision.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  In particular, the Federal Circuit noted that 
those documents did not provide advice as to the information 
needed to substantiate the claim at issue, nor did they 
indicate what information VA would provide and what 
information the claimant would be responsible for obtaining.  
Id. at 1334.  In this case, the appellant has been provided 
only the rating decision and statement of the case, and 
action to comply with requirements of the VCAA must be taken.  

The Board acknowledges that under 38 U.S.C.A. § 5121 and 
38 C.F.R. § 3.1000, accrued benefits claims are based on 
evidence in the file at the date of the veteran's death.  The 
regulation further provides that evidence in the file at date 
of death means evidence in VA's possession on or before the 
date of he veteran's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4).  This would 
therefore include VA medical records for the veteran that 
might pertain to the appellant's claims; such records are 
deemed to be constructively in the possession of VA 
adjudicators and must be obtained.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992)  Prior to his death, the veteran resided in Aurora, 
Colorado, and action should be taken to obtain any VA medical 
records that may exist for the period from May 2001, the 
effective date for service connection for his diabetes 
mellitus, to the date of his death in June 2003.  

The Board further notes that due process dictates that the 
pending claim for an initial rating in excess of 20 percent 
for diabetes mellitus for accrued benefits purposes be 
adjudicated with reference to the applicable diagnostic 
code(s) (of which the appellant and her representative have 
not been adequately informed).  As this is a claim involving 
an initial rating, consideration must also be given to the 
possibility of assignment of separate ratings for separate 
periods of time based on the facts found, the practice known 
as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  Provide the appellant with 
appropriate VCAA notice with respect to 
her claim of entitlement to an initial 
rating in excess of 20 percent for 
diabetes mellitus for accrued benefits 
purposes and her claim of entitlement to 
service connection for vision impairment 
secondary to diabetes mellitus for 
accrued benefits purpose.  The notice 
should comply with the relevant portions 
of the VCAA, its implementing 
regulations, and pertinent case law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain and associate with the claims 
file any VA medical records, including 
but not limited to, outpatient records, 
consultation reports, laboratory reports, 
and hospital summaries that may exist for 
the veteran dated from May 2001 to 
June 2003.  

3.  Then, after completion of any other 
indicated development, readjudicate the 
claim of entitlement to service 
connection for vision impairment 
secondary to service-connected diabetes 
mellitus for accrued benefits purposes.  
In addition, readjudicate entitlement to 
an initial rating in excess of 20 percent 
for diabetes mellitus for accrued 
benefits purposes.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case that references applicable 
evidence and informs the appellant of the 
diagnostic code(s) used for rating the 
veteran's diabetes mellitus.  The 
appellant and her representative should 
be provided the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

